DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on December 23, 2021.  Claims 1, 5-7 and 11-13 have been amended.  Claim 2 has been canceled.

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 12 and 13, the main reason for indication of allowance is because in the prior art of record, Tsuchiya (US 2019/0349505 A1) discloses a control apparatus (See fig. 2: 104) that controls a strobe (Fig. 3A) to fire in synchronization with an end of an exposure period of an image capturing apparatus (Note in fig. 6 that the firing of the flash happens in synchronism with ending the exposure time.  See ¶ 0079), the control apparatus comprising: a wireless communication device (206) that communicates wirelessly with the strobe (¶ 0044); and a controller (104) that controls the wireless communication device (206), wherein the wireless communication device periodically sends a signal for maintaining communication with the strobe during the exposure period of the image capturing apparatus (Note that in ¶ 0076, Tsuchiya 

Regarding claim 11, the main reason for indication of allowance is because in the prior art of record, Tsuchiya (US 2019/0349505 A1) discloses an image capturing apparatus (Figs. 1A, 1B and 2) comprising a control apparatus (See fig. 2: 104) that controls a strobe (Fig. 3A) to fire in synchronization with an end of an exposure period of an image capturing apparatus (Note in fig. 6 that the firing of the flash happens in synchronism with ending the exposure time.  See ¶ 0079), wherein the control apparatus comprises: a wireless communication device (206) that communicates wirelessly with the strobe (¶ 0044); and a controller (104) that controls the wireless communication device (206), wherein the wireless communication device periodically sends a signal for maintaining communication with the strobe during the exposure period of the image capturing apparatus (Note that in ¶ 0076, Tsuchiya discloses “transmission of the firing command from the camera 1 to the flash 3 is repeatedly executed”).  However, the prior art of record fails to teach or reasonably suggest, including all the claimed limitations, that the wireless communication device stops the signal, then sends a firing trigger signal to the strobe immediately before the exposure period ends as claimed.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
January 14, 2022